Case: 10-50477 Document: 00511487667 Page: 1 Date Filed: 05/24/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 24, 2011
                                    No.10-50477
                                USDC No. 3:06-CR-850-3                      Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

HUGO RAMIREZ-RODRIGUEZ, also known as Hugo Rodriguez Ramirez,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas


Before HIGGINBOTHAM, SMITH and HAYNES, Circuit Judges.
PER CURIAM:*
       Hugo Ramirez-Rodriguez pleaded guilty to conspiracy to possess with
intent to distribute cocaine and was sentenced to a 140-month prison term.
Judgment was entered in October 2006. Ramirez-Rodriguez filed a timely notice
of appeal, but that appeal was voluntarily dismissed by Ramirez-Rodriguez. The
instant notice of appeal was filed on May 11, 2010, more than three years after
the October 2006 final judgment was entered and well beyond the time for
extending the appeal period under Federal Rule of Appellate Procedure 4(b)(4).



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 10-50477 Document: 00511487667 Page: 2 Date Filed: 05/24/2011

                                   No. 10-50477

See F ED. R. A PP. P. 4(b)(1)(A)(i), (b)(4). Ramirez-Rodriguez’s appeal, which is far
outside the time limit, is frivolous and is DISMISSED. 5 TH C IR. R. 42.2; see
United States v. Perez, 239 F. App’x 928, 928 (5th Cir. 2007); United States v.
Mitchell, 518 F.3d 740, 750-51 (10th Cir. 2008). His motion for appointment of
counsel is DENIED. His motion for an extension of time to file a brief and for
reconsideration of his motion for appointment of counsel is also DENIED.




                                         2